Exhibit 21.1 LIST OF SUBSIDIARIES OR PRICESMART, INC. The following table sets forth a list of the Company’s subsidiaries as of August 31, 2010: Jurisdiction of Incorporation Name and Organization Ownership Ventures Services, Inc Delaware % PriceSmart Panama, S.A. Panama % GolfPark Plaza, S.A. Panama 50 % PriceSmart (Guatemala), S.A. Guatemala % PSMT Caribe, Inc BritishVirginIslands % PriceSmart El Salvador, S.A. de C.V. El Salvador % Inmobiliaria PriceSmart El Salvador, S.A. de C.V. El Salvador % Prismar de Costa Rica, S.A. Costa Rica % Pricsmarlandco, S.A. Costa Rica % Consultant and Development Services, S.A. Costa Rica % Plaza Price Alajuela PPA, S.A. Costa Rica 50 % 3-101-510975, S.A. Costa Rica 50 % PriceSmart Honduras, S.A. de C.V. Honduras % PriceSmart Dominicana, S.A. Dominican Republic % PriceSmart Exempt SRL Barbados % PSMT Trinidad/Tobago Limited Trinidad & Tobago/St. Lucia % PriceSmart (Trinidad) Limited Trinidad & Tobago % PS Operations, Ltd Trinidad & Tobago % PSMT, LLC U.S. Virgin Islands % PriceSmart Holdings, Inc St. Lucia % PSMT (Barbados), Inc Barbados % Island Foods and Distributors, N.V Aruba % PSMT Guam Inc Guam % PriceSmart Jamaica (SL), Inc St. Lucia % PriceSmart (Jamaica) Limited Jamaica % PriceSmart Realty (Jamaica), Ltd Jamaica % PS Exportadora latinoamericana, S.A. de CV. Mexico % PSMT Nicaragua (BVI), Inc BritishVirginIslands % PSMT Nicaragua, S.A. Nicaragua % Inmobiliaria PSMT Nicaragua S.A. Nicaragua % PriceSmart Colombia SAS Colombia %
